Citation Nr: 0336545	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO granted 
service connection for PTSD with an evaluation of 50 percent 
disabling, effective February 11, 2000.  


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary.  Given a 
recent decision of the United States Court of Appeals 
for the Federal Circuit that invalidated 38 C.F.R. § 
19.9(a)(2), however, this development must be 
accomplished by remand.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, 
this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part:

1.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance 38 U.S.C.A. §§ 5102, 5102 and 
5103A (West 2002) (the "VCAA") and 38 
C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.  The Board notes that the 
veteran was never sent a VCAA letter, nor 
were the provisions of the VCAA included 
in the Statement of the Case issued in 
May 2002. 

2.		The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  To the extent the 
claim on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on his claim for 
benefits, to include a summary of the 
evidence and a full discussion of all 
pertinent regulations and the VCAA.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




